Citation Nr: 1110651	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-21 649	)	DATE
	)
	)


 
On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island
 
 
THE ISSUES
 
1.  Entitlement to service connection for a low back disability.
 
2.  What evaluation is warranted for posttraumatic stress disorder from April 23, 2008?
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1968 to April 1970.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and September 2008 rating decisions of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  In the April 2008 rating decision, the RO denied entitlement to service connection for a low back disability.  In the September 2008 rating decision, the RO awarded service connection for posttraumatic stress disorder and assigned a noncompensable evaluation, effective April 23, 2008.  
 
In a May 2009 decision, the Decision Review Officer awarded a 10 percent evaluation, effective April 23, 2008 for posttraumatic stress disorder.  The Veteran has indicated he wants an evaluation in excess of 10 percent, and thus the appeal continues.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Board finds that additional development is warranted for both claims.  As to the claim of entitlement to for service connection for a low back disability, the Veteran is entitled to a VA examination.  There is evidence of an in-service low back injury and post service evidence of persistent or recurrent symptoms of a back disability.  The Board finds that there is an indication that the low back disability may be associated with the Veteran's service and further development is in order.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), citing 38 U.S.C. § 5103A(d)(2).  

Significantly, the Board concludes that the injury to the Veteran's low back in service was not during combat, as he alleges.  The reasons for this determination follow.
 
The Veteran is engaged in combat as reflected by his receipt of the Combat Infantryman's Badge.  This entitles the Veteran to the application of the provisions of 38 U.S.C.A. § 1154(b).  That statute provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); 38 C.F.R. § 3.304(d).  
 
In Collette, the United States Court of Appeals for the Federal Circuit (Federal Circuit) articulated a three-step sequential analysis to be performed when a combat veteran seeks benefits under the method of proof provided by 38 U.S.C.A. § 1154(b).  Id. at 392-93.  Initially, VA must determine whether the veteran has proffered "satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease."  If a veteran produces credible evidence that would allow a reasonable fact-finder to conclude that the alleged injury or disease was incurred in service, then the veteran has produced "satisfactory evidence" to satisfy the first step under the statute.  This determination requires the credibility of the veteran's evidence to be judged standing alone and not weighed against contrary evidence.
 
In Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995), the Court found that, in determining whether documents submitted by a veteran constitute "satisfactory" evidence under 38 U.S.C.A. § 1154(b), VA may properly consider "internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the veteran."
 
VA must then determine if the proffered evidence is "consistent with the circumstances, conditions, or hardships of such service," again without weighing the veteran's evidence with contrary evidence.  Collette, 82 F.3d at 392-93.  If these two inquiries are met, VA "shall accept" the veteran's evidence as sufficient proof of service connection, even if no official record of such incurrence exists.  At this point, a factual presumption arises that the alleged injury or disease is service-connected.  Id.  
 
The Veteran alleges that while serving in Vietnam when he was knocked to the ground by the explosive force of a Viet Cong rocket blast.  He reports being treated by a field medic, but no forms were completed.  See June 2009  VA Form 9, Appeal to the Board.  These are sufficient to establish the occurrence of the event he describes.  His statements are also are consistent with the facts and circumstances of his service in Vietnam.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, having applied the first two steps under Collette, a factual presumption arises that the alleged injury is service connected.  
 
Under the third Collette step, however, VA is to weigh evidence contrary to that which established the presumption of service connection.  If VA meets its burden of presenting clear and convincing evidence to the contrary, the presumption of service connection is then rebutted.  Collette, 82 F.3d at 393.
 
In this case, the Board finds that the presumption has been rebutted by clear and convincing evidence.  In an April 1969 Report of Medical History completed by the Veteran, when asked if he had ever consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years, the Veteran checked, "Yes."  He reported only pulling a back muscle while playing football, and being seen at Ft. MacArthur Hospital, San Pedro, California.  The Veteran completed this form prior to his leaving for Vietnam.  

At his April 1970 service separation examination, which was conducted after the appellant left the combat environment and was back in the continental United States, the examiner indicated that clinical evaluation revealed a normal spine.  Further, in the Report of Medical History the Veteran completed at that time, he specifically denied ever having or having then "Back trouble of any kind."  When asked if he had ever consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years, the Veteran checked, "Yes."  He wrote he had pulled a muscle in his back while playing football and was seen at Ft. MacArthur Hospital, San Pedro, California.  
 
In light of the foregoing, the Board finds that the Veteran did not sustain a chronic low back while in combat in Vietnam.  The basis for this determination is that the Veteran had the sense to report an injury to his low back that happened prior to his going to Vietnam.  Thus, if he had reinjured his back while in Vietnam, the appellant would have reported that in the April 1970 Report of Medical History.  It is one thing for a document to be completely silent regarding back problems, it is another thing when a claimant reports one injury that occurred prior to his going to Vietnam but neglects to report a more recent injury to that same area.  
 
Additionally, the Veteran claims that his back had been bothering him since the injury in Vietnam; however, at separation he failed to report sustaining any back injury in Vietnam.  Moreover, at that time he specifically denied ever having or having then "Back trouble of any kind," and wrote that he was in "excellent" health.  This is clear and convincing evidence that a chronic in-service injury to the low back did not occur while the Veteran served in combat in Vietnam.  Thus, the Board finds as fact that the Veteran did not injure his low back in combat while in Vietnam.  Rather, if the appellant incurred a back disorder in-service, he did so while he was stationed in the United States.  Hence, the examiner is instructed to only consider the injury sustained in the continental United States when determining whether any current low back disability is attributable to service.
 
The Board acknowledges that the appellant has provided a buddy statement from someone who served under the Veteran.  MKW claimed he remembered the Veteran "grimacing with pain, complaining about his back as we went about our business.  He soon went to the medic bunker."  The statement was written in May 2008, describing an event that occurred almost 40 years ago.  The Board accords no probative value to the statement.  In light of the service medical records that were prepared contemporaneously with service, the Board finds that it is incredible that a person would remember such detailed facts about an incident that occurred that long ago, and which the appellant failed to mention at separation.  
 
The Board will request that an attempt be made to obtain the treatment records from the pulled-muscle incident, which appears to have occurred between May 1968 and April 1969.
 
Additionally, the Veteran had provided VA permission to obtain medical records from UMass Memorial Health Care for lower back pain.  In May 2008, VA requested these records.  That same month, VA received a response, wherein the records keeper stated that the Veteran had not been seen since August 20, 2001 and that the records were in storage "offsite."  In April 2009, VA informed the Veteran of its request to obtain the records and the response received.  It stated, "Since it is also your responsibility that these records are submitted for consideration, you may want to obtain those records directly and submit them to us yourself."  Those records were never received.  Significantly, however, it was VA's duty to attempt to obtain the off-site records.  Under the provisions of 38 C.F.R. § 3.159, it states the following, in part:
VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  Such reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  If VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.
 
Here, VA was informed that the records existed but were located at another facility.  The Board finds that VA should have requested the name and address of the off-site facility and then made an attempt to obtain the records from that off-site facility.  Hence, further development is in order.
 
Regarding the claim for an initial evaluation in excess of 10 percent for posttraumatic stress disorder, the Veteran had informed VA of relevant records pertaining to this claim.  An attempt to obtain the identified records was not made.  For example, the Veteran reported he had been receiving treatment at the Hyannis Vet Center since March 2008.  VA has not attempted to obtain these records.  The Veteran also stated he had been seen by Dr. B at the Hyannis VA community based outpatient clinic on March 11, 2009.  It appears that, at that time, Dr. B referred the Veteran to the social worker on that date.  In an April 2009 VA treatment record, the social worker noted that Dr. B had completed a "consult request" on March 11, 2009.  The March 11, 2009, consult request has not been associated with the claims file and would be relevant to the claim on appeal.  
 
Lastly, the Board finds that a current VA examination is warranted for the service-connected posttraumatic stress disorder to determine the current severity of the disability.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO must attempt to obtain the treatment the Veteran received at Ft. MacArthur Hospital, San Pedro California, which would be dated between May 1968 and April 1969.  If the RO locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The RO should obtain permission from the Veteran to obtain the records from the off-site facility associated with UMass Memorial Health Care and attempt to obtain the records.  In the prior VA Form 21-4142, Authorization and Consent to Release Information to VA, dated April 2008, the Veteran did not provide the dates of treatment for low back pain.  The Veteran is informed that he should provide approximate dates of treatment for low back pain from that facility.  Thereafter, the RO should undertake all appropriate action, to include contacting the UMass Memorial Health Care to determine the name and address of any off-site facility that stores older medical records.  
 
3.  The RO should obtain the treatment record from the Hyannis Vet Center from March 2008 to the present.  The RO should also obtain the March 11, 2009, consult request by Dr. B and all treatment records from the Hyannis VA community based outpatient clinic and associate these records with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
4.  Once the additional records are associated with the claims file, the RO should schedule the Veteran for a VA examination with a physician to determine the nature and etiology of any current low back disability.  The examiner must be provided with the Veteran's claims file prior to the examination.  The examiner should be informed of the following facts:

* A May 1968 Report of Medical Examination shows that clinical evaluation of the spine was normal.  In a Report of Medical History completed by the Veteran at that time, he denied ever having or having then recurrent back pain.  

* An April 1969 Report of Medical Examination shows that clinical evaluation of the spine was normal.  In a Report of Medical History completed by the Veteran at that time, he reported he was in "excellent health."  He specifically denied ever having or having then "Back trouble of any kind."  When asked if he had ever consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years, the Veteran checked, "Yes."  He wrote he had pulled a muscle in his back while playing football and was seen at Ft. MacArthur Hospital,  San Pedro, California.  

* An April 1970 Report of Medical Examination (after the Veteran's service in Vietnam) shows that clinical evaluation of the spine was normal.  In a Report of Medical History completed by the Veteran at that time, the Veteran reported he was in "excellent health."  He specifically denied ever having or having then "Back trouble of any kind."  When asked if he had ever consulted or been treated by clinics, physicians, healers, or other practitioners within the past five years, the Veteran checked, "Yes."  He wrote he had pulled a muscle in his back while playing football and was seen at Ft. MacArthur Hospital, San Pedro, California.  

* The examiner is instructed that the pulled muscle in the back is the only low back injury the Veteran sustained in service.  

* In June 2005, when reporting his past medical history, the Veteran reported the chronic illness of gastroesophageal reflux disease but stated nothing regarding low back pain.

* In an undated private medical record, the Veteran reported low back pain beginning on May 12, 2006.  He stated he had had similar pain in the past about every 24 months.  He denied being treated by a physician for this disorder.  He described the pain has having endured for two weeks, and he was unable to recall the specific event that caused the onset of his pain.
            
* In September 2007, when reporting his past medical history, the Veteran reported gastroesophageal reflux disease and low back pain.
 
While the Board has laid out some relevant facts above, the examiner is to review the claims files in their entirety.  The Board has requested an attempt to obtain additional records, which may include additional records pertaining to the Veteran's low back disability.  
 
Based on review of the pertinent medical history, examination of the Veteran, and with consideration of sound medical principles, the physician must address whether it is at least as likely as not, i.e., is there a 50/50 chance, that any current low back disability had its onset in-service.  The examiner is to provide a detailed rationale for the opinion, which is based upon medical principles and evidence in the claims file.  If the Veteran does not have a low back disability, the examiner should so state and provide a rationale for the determination.
 
In preparing the opinion the examining physician must note the following terms:
 
* "It is due to" means 100 percent assurance of relationship. 
* "It is at least as likely as not" means 50 percent or more. 
* "It is not at least as likely as not" means less than a 50 percent chance. 
* It is not due to" means 100 percent assurance of non relationship.
 
If the examiner opines that the question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation of any diagnosed low back disorder is unknowable must be provided.
 
The VA examiner must append a copy of his/her curriculum vitae to the examination report.
 
5.  The Veteran should be afforded a VA psychiatric examination by a psychiatrist to determine the nature and extent of his posttraumatic stress disorder.  The claims folder is to be made available to the examiner to review.  In accordance with the latest AMIE worksheets for rating mental disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature of any disability due to posttraumatic stress disorder.  A complete rationale for any opinions expressed must be provided.
 
6.  The RO should review the examination reports and medical opinions to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.
 
7.  The Veteran is to be notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  
 
8.  Thereafter, the RO should readjudicate the claims for entitlement to service connection for a low back disability, and what evaluation is warranted for posttraumatic stress disorder from April 23, 2008?  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 
 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 

_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

